UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6732


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN LEE BOYD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:93-cr-00123-F-3; 5:14-cv-00242-F)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lee Boyd, Jr., Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Lee     Boyd,    Jr.,         seeks   to     appeal      the   district

court’s    order       dismissing       as      successive        his   28    U.S.C.    § 2255

(2012) motion.              The order is not appealable unless a circuit

justice    or    judge       issues    a     certificate       of      appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El      v.    Cockrell,        537    U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Boyd has not made the requisite showing.                                Accordingly, we

deny    Boyd’s        motion    for    a     certificate          of    appealability        and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal       contentions         are    adequately       presented       in   the



                                                 2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3